Exhibit 10.44


FORWARD AIR CORPORATION
NOTICE OF GRANT OF NONQUALIFIED STOCK OPTIONS


The Participant has been granted an award (the “Award”) of nonqualified stock
options (each, an “Option,” and collectively, the “Options”) to purchase all or
any part of the number of common shares (the “Shares”) set forth below of
Forward Air Corporation, a Tennessee corporation (the “Company”), pursuant to
the Forward Air Corporation 2016 Omnibus Incentive Compensation Plan (the
“Plan”) and the Employee Nonqualified Stock Option Agreement attached hereto
(the “Agreement”). Each Option, once vested and exercisable, enables the
purchase of one Share from the Company at the option price specified below,
subject to the provisions of the Agreement.


Participant:
_________________________
Employee ID:
 
Grant Date:
________________
Grant No.:
 
Number of Options:
[_______________], subject to adjustment as provided by the Plan.
Option Price:
$____ per Share
Vesting Schedule Note to draft: Vesting schedule to be revised as appropriate.:
None of the Options are vested nor exercisable as of the Grant Date, and they
are forfeitable until vested. So long as the Participant’s Service with the
Company is continuous from the Grant Date through the applicable date upon which
vesting is scheduled to occur, one‑third (1/3rd) of the Options will become
vested and exercisable on each of the following dates:
 
Vesting Date
Cumulative Percentage of the Options That May Be Exercised
__________, 20__
33-1/3%
__________, 20__
66-2/3%
__________, 20__
100%
 
The Award Agreement provides additional details regarding vesting of the
Options.
Expiration Date:
The Options, if not sooner exercised, forfeited or otherwise terminated, expire
on ____________, 20__.
Recoupment Policy:
The Award shall be subject to the terms and conditions of such policy on the
recoupment of incentive compensation as shall be adopted by the Company to
implement the requirements of Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act.



By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice of Grant of Nonqualified Stock Options and by the
provisions of the Plan and the Agreement, both of which are made a part of this
document. The Participant acknowledges receipt of a copy of the Plan, the
Agreement and the prospectus for the Plan, represents that the Participant has
read and is familiar with the provisions of the Plan and the Agreement, and
hereby accepts the Award subject to all of its terms and conditions. In order
for the grant of the Options to be effective, the Participant must indicate his
or her acceptance of the Options by signing and delivering this Notice of Grant
of Nonqualified Stock Options to Administrator of the Forward Air Corporation
2016 Omnibus Incentive Compensation Plan, c/o Staff Accountant, Accounting
Department, 1915 Snapps Ferry Road, Bldg. N, Greeneville, Tennessee 37745 by no
later than ___________, 20__.


FORWARD AIR CORPORATION                PARTICIPANT


By:                                                     
Signature


Its:                                                     
Date


ATTACHMENT: Employee Nonqualified Stock Option Agreement







--------------------------------------------------------------------------------

Exhibit 10.44




FORWARD AIR CORPORATION
EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT


Forward Air Corporation, a Tennessee corporation (the “Company”), has granted to
the Participant named in the Notice of Grant of Nonqualified Stock Options (the
“Grant Notice”) to which this Employee Nonqualified Stock Option Agreement (the
“Agreement”) is attached an Award consisting of stock options (the “Options”)
subject to the terms and conditions set forth in the Grant Notice and this
Agreement. The Award has been granted pursuant to the Forward Air Corporation
2016 Omnibus Incentive Compensation Plan (the “Plan”), as amended to the Grant
Date, the provisions of which are incorporated herein by reference.


1.    Terminology. Unless otherwise defined herein, including within the
Glossary at the end of this Agreement, capitalized terms shall have the meanings
assigned to such terms in the Grant Notice or the Plan.


2.    Tax Status of Options. The Options are nonqualified stock options that are
not intended to qualify as incentive stock options within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the "Code"), and this
Agreement shall be so construed. The Company does not warrant any particular tax
consequences of the Options. Upon exercise of the Options, you will recognize
compensation income in an amount equal to the excess of the then Fair Market
Value of the Shares over the Option Price of the Shares and must comply with the
provisions of Section 6(f) of this Agreement with respect to any tax withholding
obligations that arise as a result of such exercise.


3.    Option Price. The purchase price per Share shall be the "Option Price" as
set forth on the Grant Notice, representing one hundred percent (100%) of the
Fair Market Value of a Share as determined pursuant to the Plan as of the Grant
Date set forth on the Grant Notice.


4.    Term of Option. The term of the Options shall commence on the Grant Date
and all rights to purchase Shares hereunder shall cease at 5:00 p.m. U.S.
Eastern Time on the Expiration Date set forth on the Grant Notice, subject to
earlier termination as provided in the Plan and this Agreement.


5.    Vesting.


(a)    Vested Status upon Grant Date. All of the Options are nonvested and
forfeitable as of the Grant Date. For clarity, as used in this Agreement, the
term “vest” means that the Options become exercisable for the purchase of
Shares. The fact that an Option has become vested does not mean or otherwise
indicate that you have an unconditional or nonforfeitable right to such Option.
A vested Option remains subject to the terms, conditions and forfeiture
provisions provided for in the Plan and in this Agreement.


(b)    Vesting Schedule. So long as your Service is continuous from the Grant
Date through the applicable date upon which vesting is scheduled to occur and
the performance condition(s) (if any) set forth on the Grant Notice are
satisfied, as further detailed on the Grant Notice, the Options will vest and
become exercisable on the vesting dates as set forth in the correlating Grant
Notice.


(c)    Vesting upon Death or Disability. All of the Options that have not
already vested or been previously forfeited will vest and become exercisable
upon your death or termination of Service due to your Disability.


(d)    Double-trigger Vesting. If a Change in Control occurs, the vesting and
exercisability of the Options shall not be altered or accelerated solely as a
result of such occurrence unless otherwise determined by the Administrator in
its discretion, and the Options may be assumed or an equivalent award
substituted by the successor corporation to the Company or a parent or
subsidiary of such successor corporation (each such assumed or equivalent
substituted award, a “Substitute Award”). If a Substitute Award is not issued
nor the Options assumed in connection with the Change in Control, as determined
in the discretion of the Administrator, then the Administrator shall provide for
full vesting and exercisability of the outstanding Options immediately before
the effective time of the Change in Control. In the event that you suffer an
Involuntary Termination coincident with or within 24 months following the
occurrence of a Change in Control, the outstanding Options or Substitute Award,
to the extent not previously vested nor earlier forfeited or terminated, shall
become fully vested and exercisable as of the date of such Involuntary
Termination.





--------------------------------------------------------------------------------

Exhibit 10.44




6.    Exercise of Options.


(a)    Exercisability. None of the Options are exercisable as of the Grant Date.
The Options will become exercisable as and when they vest as set forth in
Section 5 above.


(b)    Option Exercise Rights.


(i)    You may exercise the Options, to the extent they have become exercisable,
on any business day on or before the Expiration Date or the earlier termination
of the Options, unless otherwise provided under applicable law. For this
purpose, a business day is any day, other than a weekend or U.S. federal
holiday, on which Forward Air Corporation’s principal executive offices
(currently in Greeneville, Tennessee) are open for business. You are not
required to exercise your Options when they vest. Vested Options will accumulate
and be exercisable by you, in whole or in part, at any time before the Options
expire or are otherwise forfeited or terminated.


(ii)    Notwithstanding the foregoing, if at any time the Administrator
determines that the delivery of Shares under the Plan or this Agreement is or
may be unlawful under the laws of any applicable jurisdiction, or federal, state
or foreign (non-United States) securities laws, your right to exercise the
Options or receive Shares pursuant to the Options will be suspended until the
Administrator determines that such delivery is lawful. Likewise, if at any time
the Administrator determines that the delivery of Common Stock under the Plan or
this Agreement is or may violate the rules of the national securities exchange
on which the Shares are then listed for trade, your right to exercise the
Options or receive Shares pursuant to the Options will be suspended until the
Administrator determines that such exercise or delivery would not violate such
rules. Any suspension of your right to exercise the Options under this paragraph
will not extend the Expiration Date of the Options and your Options could expire
unexercisable during such a suspension.


(iii)    Section 7 and Section 8 below describe certain limitations on exercise
of the Options that apply in the event of your death, Disability, or termination
of Service which limitations could terminate your right to exercise the Options
earlier than the Expiration Date.


(iv)    You may exercise the Options only in multiples of whole shares. No
fractional Shares will be issued under the Options.


(c)    Exercise Procedure. In order to initiate an exercise of your Options, you
must deliver the following items to the Secretary of the Company or his or her
delegate:


(i)    an exercise notice, in such manner and form (including, without
limitation, electronic on-line format) as the Administrator may require from
time to time, that specifies the number of Shares you then desire to purchase
under the Options and your method of payment of the aggregate Option Price; and


(ii)    full payment of the aggregate Option Price for the Shares specified in
the exercise notice or properly executed, irrevocable instructions, in such
manner and form as the Administrator may require from time to time, to
effectuate a broker-assisted cashless exercise, each in accordance with
Section 6(e) of this Agreement.


(d)    Date Exercise becomes Effective.


(i)    Your exercise will become effective (the “Exercise Date”) as follows,
provided that such exercise otherwise is permitted under and complies with all
applicable laws:


(A)    on the date on which both the exercise notice and payment of the
aggregate Option Price is received by the Secretary of the Company or his or her
delegate, if such items are received by 5:00 p.m. U.S. Eastern Time on a
business day;


(B)    on the first business day after the date on which both the exercise
notice and payment of the aggregate Option Price is received by the Secretary of
the Company or his or her





--------------------------------------------------------------------------------

Exhibit 10.44


delegate, if such items are received after 5:00 p.m. U.S. Eastern Time or are
received on a day that is not a business day; or


(C)    on the date on which the sale of Shares is executed via a broker-assisted
cashless exercise, as confirmed by the brokerage firm, if the exercise notice is
accompanied by instructions to effectuate a broker-assisted cashless exercise.


(ii)    You are responsible for ensuring that your exercise notice and payment
of the aggregate Option Price or instructions to effectuate a broker-assisted
cashless exercise are received by the Secretary of the Company or his or her
delegate, with sufficient time to enable the Exercise Date to occur in
accordance with the foregoing rules before the Options expire, are forfeited or
otherwise terminated. Because The Nasdaq Stock Market closes at 4:00 p.m. U.S.
Eastern Time, any broker-assisted cashless exercise instruction received by the
Secretary of the Company or his or her delegate, after 4:00 p.m. U.S. Eastern
Time cannot be processed until the next business day on which The Nasdaq Stock
Market is open for trading. If your broker-assisted cashless exercise
instruction results in the sale of Shares over a number of days, each day on
which a sale occurs will constitute the Exercise Date of the Options with
respect to the Shares sold on such day.


(e)    Methods of Payment.


(i)    You may pay the aggregate Option Price for the shares specified in the
exercise notice by:


(A)    delivering cash, wire or fund transfer, check, bank draft, postal or
express money order payable to the order of the Company, or other cash
equivalent acceptable to the Administrator in its discretion, in each such case
in currency acceptable to the Administrator;
(B)    executing a broker-assisted cashless exercise, through a "same day sale"
commitment, in accordance with Regulation T of the Board of Governors of the
Federal Reserve System through a brokerage firm designated or approved by the
Administrator that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”), under which the FINRA Dealer is irrevocably instructed to
deliver to the Company on your behalf an amount, in cash or acceptable cash
equivalents, sufficient to pay the aggregate Option Price for the Shares you
then desire to purchase under the Options (plus applicable Withholding Taxes, if
any), and the Company is instructed to deliver the Shares to the FINRA Dealer
upon receipt of such amount;
(C)    unless Iimited by the Administrator, tendering to the Company (via
attestation in a form satisfactory to the Administrator) other unrestricted
Shares owned by you, in which case the Company will attribute to the tendered
Shares a value equal to the closing price per Share for the regular market
session of The Nasdaq Stock Market (or the principal market for the Shares as
determined by the Administrator if the Shares are not listed for trade on The
Nasdaq Stock Market or are listed or admitted to trading on more than one
exchange or market) on the Exercise Date or, if no sale is reported for that
date, on the last preceding day on which a sale was reported, all as reported by
such source as the Administrator may select;
(D)    unless Iimited by the Administrator, electing net share settlement;
(E)    by cancellation of indebtedness of the Company to you;
(F)    by waiver of compensation from the Company due or accrued to you for
services rendered;
(G)    any other method approved by the Administrator; or
(H)    any combination of the foregoing.


(ii)    The Administrator in its discretion may place limitations on the extent,
if any, to which you may pay the aggregate Option Price by tendering Shares or
electing net share settlement, and in no event may you pay the Option Price
through either of those two methods if you are a resident of





--------------------------------------------------------------------------------

Exhibit 10.44


Canada. If the Shares tendered or withheld are insufficient in value to pay the
aggregate Option Price, you must deliver the net unpaid amount to the Secretary
of the Company or his or her delegate on the Exercise Date in cash or in one of
the specified forms of acceptable cash equivalents; provided, however, that if
the net unpaid amount is less than the value of one Share and you are not an
executive officer of the Company, the Company may allow you to pay such amount
by having it withheld from your next paycheck.


(f)    Tax Withholding. By accepting the Options, you agree to make adequate
provision for foreign (non-United States), federal, state and local taxes and
social insurance contributions (collectively, “Withholding Taxes”) required by
law to be withheld, if any, which arise in connection with the Options. The
Company shall have the right to deduct from any compensation or any other
payment of any kind due you (including withholding the issuance or delivery of
Shares under the Options) the amount of any Withholding Taxes required by law to
be withheld as a result of the grant, vesting or exercise of the Options, in
whole or in part, or as otherwise may be required by applicable law. In lieu of
such deduction, the Company may require you to make a cash payment to the
Company equal to the amount required to be withheld. If you do not make such
payment when requested, the Company may refuse to issue any Shares or deliver
any stock certificate under this Agreement or otherwise release for transfer any
such Shares until arrangements satisfactory to the Company for such payment have
been made. The Company may, in its sole discretion, permit or require you to
satisfy, in whole or in part, any Withholding Tax obligation which may arise in
connection with the Options either by having the Company withhold from the
Shares to be issued upon exercise that number of Shares, or by delivering to the
Company already-owned unrestricted Shares, in either case having a fair market
value equal to the amount necessary to satisfy the withholding amount due.


(g)    Issuance of Shares upon Exercise. The Company will issue to you the
Shares underlying the Options you exercise as soon as practicable after the
exercise date, subject to the Company’s receipt of the aggregate Option Price
and the requisite Withholding Taxes, if any. Unless and until you request the
Company to deliver a share certificate to you, or deliver Shares electronically
or in certificate form to your designated broker, bank or nominee on your
behalf, the Company will retain the Shares that you purchased through exercise
of the Options in uncertificated book entry form. Any share certificates
delivered will, unless the Shares are registered or an exemption from
registration is available under applicable federal and state law, bear a legend
restricting transferability of such Shares.


7.    Forfeiture of Options upon Termination of Service. If your Service ceases
for any reason, all Options that are not then vested, after giving effect to the
applicable provisions of Section 5 above, will be immediately forfeited upon
such cessation for no consideration. If your Service terminates for Cause, the
Options, to the extent not theretofore exercised, shall terminate for no
consideration on the date of your termination of Service regardless of their
vested status.


8.    Exercise Periods upon Termination of Service.


(a)    Termination of Service. Except as provided otherwise in this Agreement,
your vested Options will terminate 90 days after the date on which your Service
terminates, but in no event later than the Expiration Date.


(b)    Involuntary Termination Following a Change in Control. In the event that
you suffer an Involuntary Termination coincident with or within 24 months
following the occurrence of a Change in Control, your vested Options may be
exercised for a period of 90 days from the date of such Involuntary Termination
or until the Expiration Date set forth on the Grant Notice, whichever period is
shorter.


(c)    Retirement. If your Service terminates by reason of your Retirement, your
Options may thereafter be exercised, to the extent vested at the time of such
Retirement, for a period of 5 years from the date your Service terminated or
until the Expiration Date, whichever period is shorter.


(d)    Disability. If your Service terminates by reason of your Disability, your
vested Options may thereafter be exercised for a period of 12 months from the
date your Service terminated or until the Expiration Date, whichever period is
shorter.


(e)    Death. If your death occurs prior to your termination of Service or
during any of the periods described in Sections 8(a), 8(b), 8(c), or 8(d) of
this Agreement during which your vested Options remained exercisable by you,
then your estate, personal representative or any beneficiary, heir or legatee to
whom the





--------------------------------------------------------------------------------

Exhibit 10.44


Options have been transferred will be permitted to exercise such vested Options
for a period of 12 months from the date your Service terminated or until the
Expiration Date, whichever period is shorter. Any person seeking to exercise
your Options following your death must provide to the Company appropriate
documentation as may be requested by the Administrator to establish your death
and such person’s right to exercise the Options.


9.    Nontransferability. The Options are not transferable other than by will or
the laws of descent and distribution, or, with the prior written consent of the
Administrator, by you to a Family Member as a gift. The Administrator shall not
permit any transfer of the Options for value and shall not permit any transfer
of the Options pursuant to a domestic relations order in settlement of marital
property rights. The Options may be exercised during your lifetime, only by you
or your Family Member to whom the Options have been transferred with the
Administrator’s consent or, during the period you are under a legal disability,
by your guardian or legal representative, unless otherwise determined by the
Administrator. The Options shall not be subject in any manner to alienation,
anticipation, sale, transfer, assignment, pledge, or encumbrance, except as
otherwise determined by the Administrator. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Options contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the Options, shall be null and void and without effect.


10.    Adjustments for Corporate Transactions and Other Events.


(a)    Mandatory Adjustments. In the event of a merger, consolidation, stock
rights offering, liquidation, statutory share exchange or similar event
affecting the Company (each, a “Corporate Event”) or a stock dividend, stock
split, reverse stock split, separation, spinoff, reorganization, extraordinary
dividend of cash or other property, share combination or subdivision, or
recapitalization or similar event affecting the capital structure of the Company
(each, a “Share Change”), the Administrator shall make equitable and appropriate
substitutions or proportionate adjustments to the number of outstanding Options,
the Option Price per Share, and the number of Options eligible to vest on each
subsequent vesting date under the vesting schedule set forth on the Grant Notice
to reflect such event; provided, however, that any fractional Options resulting
from any such adjustment shall be eliminated. Adjustments under this paragraph
will be made by the Administrator, whose determination as to what adjustments
will be made and the extent thereof will be final, binding and conclusive.


(b)    Discretionary Adjustments. In the case of Corporate Events, the
Administrator may make such other adjustments to outstanding Options as it
determines to be appropriate and desirable, which adjustments may include,
without limitation, (i) the cancellation of outstanding Options in exchange for
payments of cash, securities or other property or a combination thereof having
an aggregate value equal to the value of such Options, as determined by the
Administrator in its sole discretion (it being understood that in the case of a
Corporate Event with respect to which shareholders of the Company receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Administrator that the value of
an Option shall for this purpose be deemed to equal the excess, if any, of the
value of the consideration being paid for each Share pursuant to such Corporate
Event over the Option Price per Share of such Option shall conclusively be
deemed valid and that any Option may be cancelled for no consideration upon a
Corporate Event if its Option Price per Share is not less than the value of the
consideration being paid for each Share pursuant to such Corporate Event),
(ii) the substitution of securities or other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for the Shares subject to outstanding Options, and
(iii) the substitution of equivalent awards, as determined in the sole
discretion of the Administrator, of the surviving or successor entity or a
parent thereof.


(c)    Dissolution or Liquidation. Unless the Administrator determines
otherwise, all of the Options shall terminate upon the dissolution or
liquidation of the Company.


(d)    Change in Control. Notwithstanding anything in this Agreement or the Plan
to the contrary, in the event that a Change in Control occurs, outstanding
Options will terminate upon the effective time of such Change in Control unless
provision is made in connection with the transaction for the continuation or
assumption of such Options by, or for the substitution of equivalent options, as
determined in the sole discretion of the Administrator, of, the surviving or
successor entity or a parent thereof. In the event of such termination, (i) the
outstanding Options that will terminate upon the effective time of the Change in
Control shall, immediately before the effective time of the Change in Control,
become fully exercisable, (ii) you will be permitted, immediately before the
Change in Control, to exercise the Options, and (iii) the Administrator may take
any of the actions set forth in Section 9(a) and 9(b) with respect to any or all
of the Options. Implementation of the provisions of the immediately foregoing
sentence shall be conditioned upon consummation of the Change in Control.





--------------------------------------------------------------------------------

Exhibit 10.44




11.    Rights as Stockholder. You shall not have any of the rights of a
shareholder with respect to the Shares subject to purchase under the Options
until such Shares have been issued to you upon the due exercise of the Options.
No adjustment will be made for dividends or distributions or other rights for
which the record date is prior to the date such Shares are issued to you.


12.    The Company’s Rights. The existence of the Options will not affect in any
way the right or power of the Company or its shareholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s capital structure or its business, or any merger or consolidation
of the Company, or any issue of bonds, debentures, preferred or other stocks
with preference ahead of or convertible into, or otherwise affecting the Shares
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company’s assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.


13.    Notice. All notices and other communications made or given pursuant to
this Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to you at the address
contained in the records of the Company, or addressed to the Administrator, care
of Forward Air Corporation, Attention: Legal Department, 1915 Snapps Ferry Road,
Bldg. N, Greeneville, Tennessee 37745 or, if the receiving party consents in
advance, transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties.


14.    No Agreement to Employ. Nothing in the Plan or this Agreement shall alter
your employment status with the Company, nor be construed as a contract of
employment between the Company and you, or as a contractual right of you to
continue in the employ of the Company for any period of time, or as a limitation
of the right of the Company to discharge you at any time with or without cause
or notice, subject to applicable law, and whether or not such discharge results
in the forfeiture of any Options or any other adverse effect on your interests
under the Plan.


15.    Market Standoff Agreement. You agree in connection with any registration
of the Company’s securities that, upon the request of the Company or the
underwriters managing any public offering of the Company’s securities, you will
not sell or otherwise dispose of any Shares without the prior written consent of
the Company or such underwriters, as the case may be, for a period of time (not
to exceed 120 days) from the effective date of such registration as the Company
or the underwriters may specify.


16.    Stop-Transfer Notices. You understand and agree that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate "stop-transfer" instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


17.    Recoupment. Notwithstanding anything to the contrary in this Agreement,
the Options (including any income, capital gains, proceeds realized or other
economic benefit actually or constructively received by you upon the receipt,
vesting or exercise of the Options, and your sale or other disposition of the
Shares acquired through exercise of the Options) shall be subject to recovery
under any clawback, recovery or recoupment policy which the Company may adopt
from time to time, including without limitation the Company’s existing
Recoupment Policy, as amended from time to time or any successor thereto, and
any policy which the Company may be required to adopt under Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law, the rules and regulations of the U.S. Securities and Exchange Commission,
or the requirements of any national securities exchange on which the Company’s
Shares may be listed. By accepting the Options, you expressly acknowledge and
agree that the Options are subject to the terms of the foregoing policies,
whether retroactively or prospectively adopted, and agree to cooperate fully
with the Administrator to facilitate the recovery of the Options, any Shares
acquired through the exercise of the Options or proceeds realized from your sale
or other disposition of the Shares acquired through exercise of the Options that
the Administrator determines in its sole discretion is required or entitled to
be recovered pursuant to the terms of such policies.


18.    Retention. Notwithstanding anything to the contrary in this Agreement,
you acknowledge and agree that the terms and conditions of the Company’s
existing Executive Stock Ownership and Retention Guideline, as amended from time
to time or any successor thereto (the “Ownership Guideline”), are incorporated
by reference into this Agreement and shall apply to the Options if you on the
Grant Date are or subsequently become an employee who is subject to the
Ownership Guideline.





--------------------------------------------------------------------------------

Exhibit 10.44




19.    Electronic Delivery of Documents.


(a)    Methods of Delivery. The Company may from time to time electronically
deliver, via e-mail or posting on the Company’s website, this Agreement,
information with respect to the Plan or the Options, any amendments to the
Agreement, and any reports of the Company provided generally to the Company’s
shareholders. You may receive from the Company, at no cost to you, a paper copy
of any electronically delivered documents. Requests should be made to the
Secretary of the Company at 1915 Snapps Ferry Road, Bldg. N, Greeneville,
Tennessee 37745 (Telephone: (423) 636 7000).


(b)    Consent and Acknowledgment. By your accepting the Grant Notice
correlating to this Agreement, you (i) consent to the electronic delivery of
this Agreement, all information with respect to the Plan and the Options and any
reports of the Company provided generally to the Company’s shareholders;
(ii) acknowledge that you may receive from the Company a paper copy of any
documents delivered electronically at no cost to you by contacting the Company
by telephone or in writing; (iii) further acknowledge that you may revoke your
consent to the electronic delivery of documents at any time by notifying the
Company of such revoked consent by telephone, postal service or electronic mail;
and (iv) further acknowledge that you understand that you are not required to
consent to electronic delivery of documents.


20.    Amendment. Except as otherwise provided in the Plan, the Administrator
may unilaterally amend the terms of this Agreement, but no such amendment shall
materially impair your rights with respect to your Options without your consent,
except such an amendment made to cause the Plan or the Agreement to comply with
applicable law, applicable rule of any securities exchange on which the Shares
are listed or admitted for trading, or to prevent adverse tax or accounting
consequences for you or the Company or any of its Affiliates. The Company shall
give written notice to you of any such alteration or amendment of this Agreement
by the Administrator as promptly as practical after the adoption thereof. The
foregoing shall not restrict the ability of you and the Company by mutual
consent to alter or amend this Agreement in any manner which is consistent with
the Plan and approved by the Administrator.


21.    Section 409A. This Agreement and the Options granted hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code
and shall be so construed. Nothing in the Plan or this Agreement shall be
construed as including any feature for the deferral of compensation other than
the deferral of recognition of income until the exercise of the Options. Should
any provision of the Plan or this Agreement be found not to comply with, or
otherwise be exempt from, the provisions of Section 409A of the Code, it may be
modified and given effect, in the sole discretion of the Administrator and
without requiring your consent, in such manner as the Administrator determines
to be necessary or appropriate to comply with, or to effectuate an exemption
from, Section 409A of the Code. The foregoing, however, shall not be construed
as a guarantee by the Company of any particular tax effect to you.


22.    Governing Law. The validity, construction, and effect of this Agreement,
and of any determinations or decisions made by the Administrator relating to
this Agreement, and the rights of any and all persons having or claiming to have
any interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Tennessee, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in the districts which include Greeneville, Tennessee,
and you hereby agree and submit to the personal jurisdiction of any federal
court located in the district which includes Greeneville, Tennessee or any state
court in the district which includes Greeneville, Tennessee. You further agree
that you will not deny or attempt to defeat such personal jurisdiction or object
to venue by motion or other request for leave from any such court.


23.    Resolution of Disputes. Any dispute or disagreement which shall arise
under, or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby. You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator. You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction,





--------------------------------------------------------------------------------

Exhibit 10.44


no legal action may be commenced or maintained relating to this Agreement more
than 24 months after the Administrator’s decision is rendered.


24.    General. The Company shall at all times during the term of the Options
reserve and keep available such number of shares of Common Stock as will be
sufficient to satisfy the requirements of this Agreement, shall pay all original
issue and transfer taxes with respect to the issue and transfer of shares
pursuant hereto and all other fees and expenses necessarily incurred by the
Company in connection therewith, and will from time to time use its best efforts
to comply with all laws and regulations, which, in the opinion of counsel for
the Company, shall be applicable thereto. To the extent that this Agreement
conflicts with the terms of the Plan, the terms of the Plan shall control. The
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.


{Glossary begins on next page}





--------------------------------------------------------------------------------

Exhibit 10.44




GLOSSARY




(a)    “Administrator” means the Compensation Committee of the Board of
Directors of Forward Air Corporation, or such other committee(s) or officer(s)
duly appointed by such Board or the Compensation Committee to administer the
Plan or delegated limited authority to perform administrative actions under the
Plan, and having such powers as shall be specified by such Board or the
Compensation Committee; provided, however, that at any time the Board of
Directors of Forward Air Corporation may serve as the Administrator in lieu of
or in addition to the Compensation Committee or such other committee(s) or
officer(s) to whom administrative authority has been delegated.


(b)    “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, Forward Air
Corporation or any successor to Forward Air Corporation. For this purpose,
“control” (including the correlative meanings of the terms “controlled by” and
“under common control with”) shall mean ownership, directly or indirectly, of
50% or more of the total combined voting power of all classes of voting
securities issued by such entity, or the possession, directly or indirectly, of
the power to direct the management and policies of such entity, by contract or
otherwise.
(c)    “Cause” means any one or more of the following, as determined by the
Administrator or its delegate in its sole discretion, which determination will
be conclusive: (i) any act or omission by you which, if convicted by a court of
law, would constitute a felony or a crime of moral turpitude; (ii) your
dishonesty or material violation of standards of integrity in the course of
fulfilling his or her employment duties to the Company or any Affiliate; (iii)
your insubordination or a material violation of a material written policy of the
Company or any Affiliate, violation of which would be grounds for dismissal
under applicable Company policy; (iv) your willful, repeated failure to perform
your employment duties (provided that such duties are ethical and proper under
applicable law) in any material respect, after reasonable written notice of such
failure and an opportunity to correct it under a circumstance where the conduct
constituting “Cause” is reasonably open to a cure (for instance, where the
conduct does not involve a violation of trust or otherwise adversely affect the
relationship between you and the Company on a going-forward basis), and the
period to correct shall be established by the Administrator; (v) any act or
omission materially adverse to the interest of the Company or any Affiliate, or
reasonably likely to result in material harm to the Company or any Affiliate;
(vi) your failure to comply in any material respect with the Company’s Code of
Business Conduct and Ethics or Insider Trading Policy, or willful, repeated
failure to comply in any material respect with the Company’s Executive Stock
Ownership and Retention Guidelines, if applicable; or (vii) failure to comply in
any material respect with the Foreign Corrupt Practices Act, the Securities Act
of 1933, the Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002,
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, or any
rules or regulations thereunder, or any similar, applicable statute, regulation
or legal requirement.


(d)    “Change in Control” shall have the meaning ascribed thereto in the Plan.


(e)    “Company” means Forward Air Corporation and its Affiliates, except where
the context otherwise requires. For purposes of determining whether a Change in
Control has occurred, Company shall mean only Forward Air Corporation.


(f)    “Disability” means that you are (i) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to last until your death or result in death, or
(ii) determined to be totally disabled by the Social Security Administration or
other governmental or quasi-governmental body that administers a comparable
social insurance program outside of the United States in which you participate
and which conditions the right to receive benefits under such program on your
being unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
last until your death or result in death. The Administrator shall have sole
authority to determine whether you have suffered a Disability and may require
such medical or other evidence as it deems necessary to judge the nature and
permanency of your condition.


(g)    “Executive Severance Plan” means the Company’s Executive Severance and
Change in Control Plan or any successor plan thereto.


(h)    “Expiration Date” means the date set forth on the Grant Notice indicating
when the Options expire if not sooner exercised, forfeited or otherwise
terminated.





--------------------------------------------------------------------------------

Exhibit 10.44




(i)    “Family Member” means any of your children, stepchildren, grandchildren,
parents, stepparents, grandparents, spouse (but expressly excluding ex-spouse),
siblings, nieces, nephews, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing your household (other than a tenant or
employee), a trust in which these persons have more than fifty percent of the
beneficial interest, a foundation in which these persons (or you) control the
management of assets, and any other entity in which these persons (or you) own
more than fifty percent (50%) of the voting interests.


(j)    “Involuntary Termination” means your termination of Service with the
Company or its successor provided that the termination is either (i) initiated
by the Company or a parent or subsidiary of the Company, or a successor to any
such entity for a reason other than Disability, death, Retirement or for Cause,
or (ii) initiated by you for Good Reason, as defined under the Executive
Severance Plan with respect to a termination of employment following a Change
Date, as defined in the Executive Severance Plan, and provided that you are a
participant in the Executive Severance Plan at the time of such Involuntary
Termination.


(k)    “Retirement” means your termination of Service with the Company and its
Affiliates on or after attainment of age 65.


(l)    “Service” means your employment with the Company and its Affiliates. Your
Service will be considered to have ceased with the Company and its Affiliates
if, immediately after a sale, merger or other corporate transaction, the trade,
business or entity with which you are employed or otherwise have a service
relationship is not Forward Air Corporation or its successor or an Affiliate of
Forward Air Corporation or Forward Air Corporation’s successor.


(m)    “Withholding Taxes” means any foreign (non-United States), federal, state
and local taxes and social insurance contributions required by law to be
withheld.


(n)    “You”; “Your”. You means the recipient of the Options as reflected in the
Grant Notice. Whenever the word “you” or “your” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Administrator, to apply to the estate, personal
representative, or beneficiary to whom the Options may be transferred by will or
by the laws of descent and distribution, the words “you” and “your” shall be
deemed to include such person.


{End of Agreement}





